Name: Council Decision of 28Ã January 2008 on the conclusion on behalf of the European Union of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis
 Type: Decision
 Subject Matter: European construction;  international affairs;  international law;  Europe
 Date Published: 2008-02-27

 27.2.2008 EN Official Journal of the European Union L 53/50 COUNCIL DECISION of 28 January 2008 on the conclusion on behalf of the European Union of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (2008/149/JHA) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 24 and Article 38 thereof, Having regard to the recommendation of the Presidency, Whereas: (1) Following the authorisation given to the Presidency, assisted by the Commission, on 17 June 2002, negotiations with the Swiss Authorities, regarding the association of Switzerland with the implementation, application and development of the Schengen acquis have been concluded. (2) In accordance with Council Decision 2004/849/EC (1), and subject to its conclusion at a later date, the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis has been signed on behalf of the European Community on 26 October 2004. (3) The Agreement should now be approved. (4) As far as the development of the Schengen acquis, which falls under Title VI of the Treaty on European Union, is concerned the provisions of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis (2), apply mutatis mutandis to relations with Switzerland. (5) This Decision does not prejudice the position of the United Kingdom, under the Protocol integrating the Schengen acquis into the framework of the European Union annexed to the Treaty on European Union and to the Treaty establishing the European Community and Council Decision 2000/365/of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (3). (6) This Decision does not prejudice the position of Ireland, under the Protocol integrating the Schengen acquis into the framework of the European Union annexed to the Treaty on European Union and to the Treaty establishing the European Community and Council Decision 2002/193/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (4), HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis, and the related documents consisting of the Final Act, the Agreement in the form of an Exchange of Letters on the Committees that assist the Commission in the exercise of its executive powers, and the Joint Declaration on joint meetings of Mixed Committees are hereby approved on behalf of the European Union. The text of the Agreement, the Final Act, the Exchange of Letters, and the Joint Declaration are attached to this Decision. Article 2 This Decision applies to the fields covered by the provisions listed in Annexes A and B of the Agreement and to their development to the extent that such provisions have, or, in accordance with Decision 1999/436/EC (5), have been determined to have, a legal base within the Treaty on European Union. Article 3 The provisions of Articles 1 to 4 of Council Decision 1999/437/EC shall apply, in the same way, to the association of Switzerland with the implementation, application and development of the Schengen acquis, which falls under Title VI of the Treaty on European Union. Article 4 The President of the Council is hereby authorised to designate the person empowered to deposit on behalf of the European Union the Instrument of approval provided for in Article 14 of the Agreement, in order to express the consent of the European Union to be bound. Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 28 January 2008. For the Council The President D. RUPEL (1) OJ L 368, 17.12.2004, p. 78. (2) OJ L 176, 10.7.1999, p. 31. (3) OJ L 131, 1.6.2000, p. 43. (4) OJ L 64, 7.3.2002, p. 20. (5) OJ L 176, 10.7.1999, p. 17. FINAL ACT The plenipotentiaries have adopted the joint declarations listed below and annexed to this Final Act: 1. Joint Declaration of the Contracting Parties on parliamentary consultation; 2. Joint Declaration of the Contracting Parties on external relations; 3. Joint Declaration of the Contracting Parties on Article 23(7) of the Convention of 29 May 2000 on Mutual Assistance in Criminal Matters between Member States of the European Union. The plenipotentiaries have also taken note of the declarations listed below and annexed to this Final Act: 1. Declaration by Switzerland on mutual assistance in criminal matters; 2. Declaration by Switzerland on Article 7(2)(b) (time limit for accepting new developments in the Schengen acquis); 3. Declaration by Switzerland on the application of the European Convention on Mutual Assistance in Criminal Matters and the European Convention on Extradition; 4. Declaration of the European Commission on the transmission of proposals; 5. Declaration of the European Commission on the committees that assist the European Commission in the exercise of its executive powers. Hecho en Luxemburgo, el veintisÃ ©is de octubre de dos mil cuatro. V Lucemburku dne dvacÃ ¡tÃ ©ho Ã ¡estÃ ©ho Ã Ã ­jna dva tisÃ ­ce Ã tyÃ i. UdfÃ ¦rdiget i Luxembourg den seksogtyvende oktober to tusind og fire. Geschehen zu Luxemburg am sechsundzwanzigsten Oktober zweitausendvier. Kahe tuhande neljanda aasta oktoobrikuu kahekÃ ¼mne kuuendal pÃ ¤eval Luxembourgis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã o Ã Ã ¿Ã Ã ¾Ã µÃ ¼Ã ²Ã ¿Ã Ã Ã ³Ã ¿, Ã Ã Ã ¹Ã  Ã µÃ ¯Ã ºÃ ¿Ã Ã ¹ Ã ­Ã ¾Ã ¹ Ã Ã ºÃ Ã Ã ²Ã Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã Ã ­Ã Ã Ã µÃ Ã ±. Done at Luxembourg on the twenty-sixth day of October in the year two thousand and four. Fait Ã Luxembourg, le vingt-six octobre deux mille quatre. Fatto a Lussemburgo, addÃ ¬ ventisei ottobre duemilaquattro. LuksemburgÃ , divi tÃ «kstoÃ ¡i ceturtÃ  gada divdesmit sestajÃ  oktobrÃ «. Priimta du tÃ «kstanÃ iai ketvirtÃ ³ metÃ ³ spalio dvideÃ ¡imt Ã ¡eÃ ¡tÃ dienÃ Liuksemburge. Kelt Luxembourgban, a kettÃ ezer-negyedik Ã ©v oktÃ ³ber havÃ ¡nak huszonhatodik napjÃ ¡n. MagÃ §mula fil-Lussemburgu fis-sitta u gÃ §oxrin jum ta' Ottubru tas-sena elfejn u erbgÃ §a. Gedaan te Luxemburg, de zesentwintigste oktober tweeduizend vier. SporzÃ dzono w Luksemburgu dnia dwudziestego szÃ ³stego paÃ ºdziernika roku dwa tysiÃ ce czwartego. Feito no Luxemburgo, em vinte e seis de Outubro de dois mil e quatro. V Luxemburgu dvadsiateho Ã ¡iesteho oktÃ ³bra dvetisÃ ­cÃ ¡tyri. V Luxembourgu, dne Ã ¡estindvajsetega oktobra leta dva tisoÃ  Ã ¡tiri. Tehty Luxemburgissa kahdentenakymmenentenÃ ¤kuudentena pÃ ¤ivÃ ¤nÃ ¤ lokakuuta vuonna kaksituhattaneljÃ ¤. Som skedde i Luxemburg den tjugosjÃ ¤tte oktober tjugohundrafyra. Por la UniÃ ³n Europea Za Evropskou unii For Den EuropÃ ¦iske Union FÃ ¼r die EuropÃ ¤ische Union Euroopa Liidu nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ½Ã Ã Ã · For the European Union Pour l'Union europÃ ©enne Per l'Unione europea Eiropas SavienÃ «bas vÃ rdÃ  Europos SÃ jungos vardu az EurÃ ³pai UniÃ ³ rÃ ©szÃ ©rÃ l GÃ §all-Unjoni Ewropea Voor de Europese Unie W imieniu Unii Europejskiej Pela UniÃ £o Europeia Za EurÃ ³psku Ã ºniu Za Evropsko unijo Euroopan unionin puolesta PÃ ¥ Europeiska unionens vÃ ¤gnar Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Za EurÃ ³pske spoloÃ enstvo za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar FÃ ¼r die Schweizerische Eidgenossenschaft Pour la ConfÃ ©dÃ ©ration suisse Per la Confederazione svizzera JOINT DECLARATIONS OF THE CONTRACTING PARTIES OTHER DECLARATIONS AGREEMENT in the form of an Exchange of Letters between the Council of the European Union and the Swiss federation on the committees that assist the European Commission in the exercise of its executive powers Sir, The Council refers to the negotiations concerning the Agreement on the association of the Swiss Confederation with the implementation, application and development of the Schengen acquis and has taken due note of the request of the Swiss Confederation, in the spirit of its participation in the decision-making process in the fields covered by the Agreement and in order to enhance the smooth operation of the Agreement, to be fully associated with the work of the committees which assist the European Commission in the exercise of its executive powers. The Council notes that in future, when such procedures will be applied in the fields covered by the Agreement, there will indeed be a need to associate the Swiss Confederation with the work of these committees, inter alia, in order to ensure that the procedures of the Agreement have been applied to the acts or measures concerned, so that these may become binding on the Swiss Confederation. The European Community undertakes to negotiate appropriate arrangements with a view to associating the Swiss Confederation with the work of these committees. As regards Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data:  The European Commission shall ensure that the experts from the Swiss Confederation participate as widely as possible, where a specific point concerns the application of the Schengen acquis and exclusively for that point, in preparing draft measures to be submitted subsequently to the committee established under Article 31 of that Directive, which assists the European Commission in the exercise of its executive powers. Accordingly, when drawing up its proposals, the European Commission shall consult the experts from the Swiss Confederation on the same basis as the experts from the Member States;  Under the second subparagraph of Article 29(2) of the said Directive, the Swiss Confederation may appoint a representative of the supervisory authority or of the authorities designated by the Swiss Confederation to participate as an observer, without voting rights, in meetings of the group for the protection of individuals with regard to the processing of personal data. Participation will take place on the basis of an ad hoc invitation where a specific point concerns the application of the Schengen acquis and exclusively for that point. I would be obliged if you would confirm that your Government is in agreement with the above. Please accept, Sir, the assurance of my highest consideration. Sir, Thank for your letter dated ¦, worded as follows: The Council refers to the negotiations concerning the Agreement on the association of the Swiss Confederation with the implementation, application and development of the Schengen acquis and has taken due note of the request of the Swiss Confederation, in the spirit of its participation in the decision-making process in the fields covered by the Agreement and in order to enhance the smooth operation of the Agreement, to be fully associated with the work of the committees which assist the European Commission in the exercise of its executive powers. The Council notes that in future, when such procedures will be applied in the fields covered by the Agreement, there will indeed be a need to associate the Swiss Confederation with the work of these committees, inter alia, in order to ensure that the procedures of the Agreement have been applied to the acts or measures concerned, so that these may become binding on the Swiss Confederation. The European Community undertakes to negotiate appropriate arrangements with a view to associating the Swiss Confederation with the work of these committees. As regards Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data:  The European Commission shall ensure that the experts from the Swiss Confederation participate as widely as possible, where a specific point concerns the application of the Schengen acquis and exclusively for that point, in preparing draft measures to be submitted subsequently to the committee established under Article 31 of that Directive, which assists the European Commission in the exercise of its executive powers. Accordingly, when drawing up its proposals, the European Commission shall consult the experts from the Swiss Confederation on the same basis as the experts from the Member States;  Under the second subparagraph of Article 29(2) of the said Directive, the Swiss Confederation may appoint a representative of the supervisory authority or of the authorities designated by the Swiss Confederation to participate as an observer, without voting rights, in meetings of the group for the protection of individuals with regard to the processing of personal data. Participation will take place on the basis of an ad hoc invitation where a specific point concerns the application of the Schengen acquis and exclusively for that point. I would be obliged if you would confirm that your Government is in agreement with the above. It is my pleasure to inform you that the Federal Council has indicated its agreement to the above arrangements. Please accept, Sir, the assurance of my highest consideration. JOINT DECLARATION ON JOINT MEETINGS OF MIXED COMITTEES The Delegations representing the Governments of the Member States of the European Union, The Delegation of the European Commission, The Delegations representing the Governments of the Republic of Iceland and the Kingdom of Norway, The Delegation representing the Government of the Swiss Confederation,  have decided to organise the meetings of the Mixed Committees, established by the Agreement on the association of Iceland and Norway with the implementation, application and development of the Schengen acquis, on the one hand, and the agreement on the association of Switzerland with the implementation, application and development of the Schengen acquis, on the other hand, jointly, no matter the level of the meeting.  note that holding these meetings jointly calls for a pragmatic arrangement regarding the office of presidency of such meetings when that presidency is to be held by the associated States according to the Agreement between the European Union, the European Community and the Swiss Confederation concerning the latter's association with the implementation, application and development of the Schengen acquis or the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the latter's association with the implementation, application and development of the Schengen acquis.  note the wish of the associated States to cede, as necessary, the exercise of their presidencies and rotate it among them in alphabetical order of name as of the entry into force of the Agreement between the European Union, the European Community and the Swiss Confederation concerning the latter's association with the implementation, application and development of the Schengen acquis.